Citation Nr: 1107606	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from August 1963 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on 
brokerage for the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development of the record is needed 
prior to appellate consideration of the claim.  After reviewing 
the record, the Board finds that the VA has not completed its 
duty to assist under the VCAA.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  

The appellant contends that he has prostate cancer as a result of 
service.  Service connection may be granted on a presumptive 
basis, based on exposure to an herbicide agent, for certain 
disorders, including prostate cancer, which are manifested to a 
compensable degree at any time after service in a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  This presumption requires that a veteran must have set 
foot on the landmass of the country of Vietnam or served in the 
inland waters of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  Alternatively, service connection may also be granted on 
a presumptive basis to a veteran without Vietnam service with 
competent evidence of herbicide exposure.  Service connection may 
also be established on a nonpresumptive direct-incurrence basis 
with evidence that the disability was otherwise incurred in, or 
aggravated by, active service.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).

Private treatment records reflect that the appellant was 
diagnosed with prostate cancer in July 2007.  The appellant's 
service personnel records reflect that he was stationed in 
Thailand from June 1968 to June 1969, and from October 1970 to 
January 1971.  In a February 2008 statement, the appellant 
averred that when he flew from Don-Muang Air Base, Bangkok, 
Thailand, to Okinawa, Japan, on January 19, 1971, the plane 
stopped for a few hours in Cam Rahn Bay, Vietnam.  He reported 
that after the plane arrived at night in Vietnam, he departed the 
plane and waited inside a small waiting room for about two hours.  
He stated that they then put him back on the plane with more 
troops going home.  He reported that the plane landed in Okinawa 
about six hours later on January 20, 1971.  He reported that he 
thought the plane was a Military Air Transport Service (MATS) 
plane.  

An October 2007 response from the National Personnel Records 
Center (NPRC) reflects that they were unable to determine whether 
or not the appellant had in-country service in Vietnam.  The RO 
requested the appellant's complete personnel file in March 2009.  
However, there is no indication that the RO sought to verify 
whether the appellant's flight from Thailand to Japan on January 
19, 1971, stopped in Vietnam.  As the appellant provided specific 
information about the date and time of the flight, an attempt 
should be made to verify whether the flight stopped in Vietnam.  

Although the appellant has not specifically contended that he was 
exposed to herbicides while stationed in Thailand, the 
appellant's representative raised the issue in a January 2011 
Informal Hearing Presentation.  The RO did not seek to verify 
whether the appellant was exposed to herbicides in Thailand.  The 
VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in Thailand.  The VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Section C, para. 10(q), provides that a copy of Compensation and 
Pension (C&P) Service's "Memorandum for the Record" should be 
placed in the appellant's claims file and the appellant should be 
asked for the approximate dates, location and nature of any 
alleged exposure to herbicides.  A request for verification 
should then be made to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  As the appellant's representative 
indicated the appellant may have been exposed to herbicides in 
Thailand, a request should be made for further information from 
the appellant to determine whether he was exposed to herbicides 
in Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Request information from the appellant 
concerning the approximate dates, location 
and nature of alleged exposure to herbicides, 
if any, during active duty in Thailand.  
After thirty days have passed, a request for 
verification of exposure to herbicides should 
be made to the JSRRC.

2. The Agency of Original Jurisdiction (AOJ) 
should contact the relevant service 
department(s), and/or any other relevant 
agency, to obtain information, to include the 
flight logs and/or general flight routes, 
regarding the appellant's flight from Don-
Muang Air Base, Bangkok, Thailand, to 
Okinawa, Japan, on January 19 to 20, 1971, to 
determine whether the flight included a 
stopover in Cam Rahn Bay Air Force Base, 
Vietnam.  If no information regarding the 
appellant's flight with the reported stop in 
Vietnam is available, the claims folder must 
indicate this fact.

3. Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for prostate cancer.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


